DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 23 May 2019.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 23 May 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because “[a] computer storage medium” of claim 20 can be interpreted as a signal or carrier wave per se.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of authenticating a user via a mental process. 

(1) parsing an information identification code in response to a first request, received from a first [entity], to obtain a first identifier and a second identifier;
(2)  performing comparison authentication on the first identifier by using a locally-stored preset information check library to determine a user identity;
(3) performing comparison authentication on the second identifier by using a current time of the second [entity], and if a time difference falls within a preset time range, determining that the comparison authentication succeeds and accepting the first request received from the first [entity]; and
(4) encapsulating a third identifier representing an identity of the second [entity] and the information identification code comprising the first identifier and the second identifier into a second request. 
Limitations (1)–(4) represent a mental process, i.e., a process that can be performed mentally and/or with pen and paper. Therefore, limitations (1)–(4) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The use of the term “terminal” only generally links the 
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The use of the term “terminal” only generally links the abstract idea to a particular technological environment. The last step of “sending the second request to a server” is merely insignificant post-solution activity. The “sending” is not done in an unconventional way and is therefore not an inventive concept. See MPEP § 2106.05(d)(II). The “wherein” clause is not a method step, and does not affect the “sending” in a manipulative sense, and is therefore not given patentable weight in the eligibility analysis.
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–10 recite additional elements that represent, in addition to elements (1)–(4) noted above, either the abstract idea, a second abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. 
Claim 2 recites “The method according to claim 1, further comprising: encrypting the information identification code by using a private key, to obtain an encrypted information identification code, and wherein the parsing the information identification code in response to the first request to obtain the first identifier and the second identifier comprises: decrypting, in response to the first request, the encrypted information identification code by using a public key according to an asymmetric encryption and decryption policy, and parsing the information 
Claim 3 recites “The method according to claim 1, wherein when the first terminal requests the second terminal to perform identity authentication on the first terminal to satisfy the target requirement and the target requirement is subway travel, the second terminal receives a gate-entering request received from the first terminal according to the information identification code; and wherein performing comparison authentication on the first identifier by using a locally-stored preset information check library to determine a user identity comprises: rejecting, if the first identifier is in a malicious number library, the gate-entering request received from the first terminal; rejecting, if the first identifier is in a gate-entering blacklist, the gate-entering request received from the first terminal; or accepting, if the first identifier is neither in the malicious number library nor in the gate-entering blacklist, the gate-entering request received from the first terminal, and adding the first identifier to the gate-entering blacklist.” Aside from the “terminal,” which has been addressed above, claim 3 recites further language directed to a mental process.
Claim 4 recites “The method according to claim. 3, further comprising: receiving, after the server pushes to the first terminal, information indicating that the first terminal has entered a gate, a gate-exiting request received from, the first terminal according to the information identification code; parsing the gate-exiting request in response to the gate-exiting request to obtain the first identifier and the second identifier; and when the second terminal performs comparison authentication on the first identifier by using the locally-stored preset information check library to determine the user identity: rejecting, if the first identifier is in the malicious 
Claim 5 recites “The method according to claim 4, wherein a pushing of the information indicating that the first terminal has entered the gate is triggered after the server parses the second request to obtain the third identifier and the information identification code comprising the first identifier and the second identifier and performs validity check on the information identification code.” This claim does not require a method step to be performed and it does not affect a previously recited method step, and therefore is not given patentable weight in the eligibility analysis.
Claim 6 recites “The method according to claim 5, further comprising: encapsulating the third identifier representing the identity of the second terminal, the information identification code comprising the first identifier and the second identifier, and bill information obtained according to the gate-entering request and the gate-exiting request into a third request; and sending the third request to the server, wherein the third request requests the server to parse the third request to obtain the third identifier, the information identification code, and the bill 
Claim 7 recites “The method according to claim 1, wherein when the first terminal requests the second terminal to perform identity authentication on the first terminal to satisfy the target requirement and the target requirement is bus travel, the second terminal receives a ride request received from the first terminal according to the information identification code; and wherein performing comparison authentication on the first identifier by using a locally-stored preset information check library to determine a user identity comprises: rejecting, if the first identifier is in a malicious number library, the ride request received from the first terminal; or accepting, if the first identifier is not in the malicious number library, the ride request received from the first terminal, and adding the first identifier to a malicious number blacklist.” This claim recites limitations substantially similar to limitations discussed above and is rejected accordingly.
Claim 8 recites “The method according to claim. 7, further comprising: encapsulating the third identifier representing the identity of the second terminal, the information identification code comprising the first identifier and the second identifier, and bill information obtained according to the ride request into the second request: and sending the second request to the server, wherein the second request requests the server to parse the second request to obtain the third identifier, the information identification code, and the bill information, and to perform a validity check on the information identification code, and then initiate a payment request according to the bill information to complete payment processing related to the bus travel.” This 
Claim 9 recites “The method according to claim 1, further comprising: receiving the first request from the first terminal at a first time, wherein the first terminal is disconnected from the internet at the first time.” The “receiving” language is directed to the abstract idea. The “wherein” clause is not a method step and does not affect a method step and is therefore not given patentable weight in the eligibility analysis.
Claim 10 recites “The method according to claim. 1, further comprising: opening a physical gate of the second terminal both in response to determining that the comparison authentication succeeds and before the server performs the validity authentication, wherein the physical gate is at least one of an entrance to or an exit from a subway.” Aside from the “terminal,” which has been addressed above, “opening a physical gate” is insignificant post-solution activity. In step 2B, the “opening” is not done in an unconventional manner and is therefore not representative of an inventive concept. The Examiner takes Official Notice that “opening a physical gate” is ubiquitous in public transportation systems and ticket event systems.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 101. Claims 11–20 do not include additional elements that are sufficient to amount to a practical application and/or to significantly more than the abstract idea. Particularly, in addition to what has been discussed above, the memory and processor represent generic computer components used as a tool to implement the abstract idea, and the instructions are equivalent to “apply it,” and therefore are insufficient.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1–2, 9–12, and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen et al. (US 2012/0091202 A1) (“Cohen”), in view of Official Notice.
As per claim 1, Cohen discloses an information identification code-based information authentication method, implemented by a second terminal (fig. 3, 21), the second terminal comprising one or more processors, a memory, and one or more programs, the one or more programs being stored in the memory, the program comprising one or more modules each corresponding to a set of instructions, the one or more processors being configured to execute the instructions ([0027]), and the method comprising:
parsing an information identification code ([0046] “QR code” or “barcode”) in response to a first request, received from a first terminal ([0046] “mobile device 50”), to obtain a first identifier and a second identifier ([0048] “Member ID” and “UTC date/time candidate value”);
performing comparison authentication on the first identifier by using a locally-stored preset information check library to determine a user identity ([0050]);
performing comparison authentication on the second identifier by using a current time of the second terminal, and if a time difference falls within a preset time range, determining that the comparison authentication succeeds and accepting the first request received from the first terminal ([0049]); and
encapsulating a third identifier representing 

Cohen does not expressly disclose the third identifier represents an identity of the second terminal. However, the Examiner takes Official Notice encapsulating an identifier, representing an identity of a terminal, with other data (e.g., into a message or data structure) is old and well-known in the art and is typically used to authenticate the terminal as a valid source. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Cohen to include an identifier of the terminal in the third identifier. One would have been motivated to do so in order for the server to verify that the information identification code is received from a valid terminal.
As per claim 2, Cohen and Official Notice teach the method according to claim 1, and further teach parsing the information identification code to obtain the first identifier and the second identifier (Cohen, see above), but Cohen does not expressly disclose encrypting the information identification code by using a private key, to obtain an encrypted information identification code, and wherein the parsing the information identification code in response to the first request to obtain the first identifier and the second identifier comprises: decrypting, in response to the first request, the encrypted information identification code by using a public key according to an asymmetric encryption and decryption policy.
The Examiner takes Official Notice that encrypting data with a private key and decrypting the data with a public key are old and well-known in the art to protect sensitive data.

As per claim 9, Cohen and Official Notice teach the method according to claim 1, further comprising: receiving the first request from the first terminal at a first time, wherein the first terminal is disconnected from the internet at the first time (Cohen [0045]–[0046]).
As per claim 10, Cohen and Official Notice teach the method according to claim. 1, further comprising: opening a physical gate of the second terminal both in response to determining that the comparison authentication succeeds and before the server performs the validity authentication, wherein the physical gate is at least one of an entrance to or an exit from a subway (Cohen as cited above).
Claims 11–12 and 18–20 contain language similar to claims 1–2 and 9–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–12 and 18–20 are also rejected under 35 U.S.C. § 103 as being unpatentable over the cited references.
Claims 3–8 and 13–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen, in view of Official Notice, and in view of Chan et al. (US 2015/0073883 A1) (“Chan”).
As per claim 3, Cohen and Official Notice teach the method according to claim 1, wherein when the first terminal requests the second terminal to perform identity authentication on the first terminal to satisfy the target requirement and the target requirement is subway travel, the second terminal receives a gate-entering request received from the first terminal according to the information identification code (Cohen, [0045]–[0047] [0050]), but do not expressly teach wherein performing comparison authentication on the first identifier by using a locally-stored 
Chan teaches wherein performing comparison authentication on a first identifier by using a locally-stored preset information check library to determine a user identity comprises: rejecting, if the first identifier is in a malicious number library, the gate-entering request received from the first terminal; rejecting, if the first identifier is in a gate-entering blacklist, the gate-entering request received from the first terminal; or accepting, if the first identifier is neither in the malicious number library nor in the gate-entering blacklist, the gate-entering request received from the first terminal, and adding the first identifier to the gate-entering blacklist ([0034]–[0035] [0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Cohen to include the blacklist process taught by Chan. One would have been motivated to do so in order to track identifiers that have “an ongoing or completed investigation into the circumstances surrounding a previous transaction, a pattern of usage or non-usage of the payment device that may indicate a need to confirm certain consumer or account data, a need to load additional funds onto a prepaid card, etc.” (Chan [0034]).
As per claim 4, Cohen, Official Notice, and Chan teach the method according to claim 3, further comprising:

Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Cohen to include a gate-exiting request taught by Chan in order to accommodate use in a transit system.
Cohen, Official Notice, and Chan further teach 
parsing the gate-exiting request in response to the gate-exiting request to obtain the first identifier and the second identifier; and when the second terminal performs comparison authentication on the first identifier by using the locally-stored preset information check library to determine the user identity (note: Chan teaches a second authentication process for gate-exiting that is similar to gate entry ([0057]); when applied to Cohen, one of ordinary skill in the art would apply Chan’s teaching of a first/second authentication process to Cohen by repeating the first authentication process of Cohen for gate-exiting): rejecting, if the first identifier is in the malicious number library, the gate-exiting request received from the first terminal (Chan [0048]); rejecting, if the first identifier is not in a gate-exiting whitelist, the gate-exiting request received from the first terminal; or performing, if the first identifier is in the gate-exiting whitelist, comparison authentication on the second identifier by using the current time of the second terminal, and if the time difference fails within the preset time range, determining that the comparison authentication succeeds and accepting the gate-exiting request received from the first terminal, and deleting the first identifier from the gate-exiting whitelist.

As per claim 6, Cohen, Official Notice, and Chan teach the method according to claim 5, further comprising: encapsulating the third identifier representing the identity of the second terminal, the information identification code comprising the first identifier and the second identifier, and bill information obtained according to the gate-entering request and the gate-exiting request into a third request; and sending the third request to the server, wherein the third request requests the server to parse the third request to obtain the third identifier, the information identification code, and the bill information, and to perform a validity check on the information identification code, and then initiate a payment request according to the bill information to complete payment processing related to the subway travel (note: Chan teaches repeating an authentication process for gate-exiting, therefore one of ordinary skill would understand when applying Chan’s teachings to Cohen to modify Cohen to repeat the authentication process noted above in the rejection of claim 1; furthermore, Chan teaches the terminal sending billing information (at least [0057]), and one of ordinary skill in this art would understand to apply such teaching to Cohen to accommodate entry/exit style venues such as public transportation so that a fare can be calculated; see also Chan: fig. 4, [0055]–[0056]).
s 7–8 and 13–17 contain language similar to claims 3–6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–8 and 13–17 are also rejected under 35 U.S.C. § 103 as being unpatentable over the cited references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 20 is alternatively rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cohen.
Claim 20 recites “A computer storage medium, storing an computer executable instruction, and the computer executable instruction instructing performance of an information identification code-based information authentication method implemented by a second terminal, the second terminal comprising one or more processors, a memory, and one or more programs, the one or more programs being stored in the memory, the program comprising one or more modules each corresponding to a set of instructions, the one or more processors being configured to execute the instructions ….”
The claimed “medium” stores “an computer executable instruction.” Cohen discloses the same ([0028]). The “computer executable instruction” is not executed by the one or more processors, rather, the processor is “configured to execute the instructions,” which are stored in the memory of the second terminal, not on the medium, and the therefore the configuration is not given patentable weight as it is outside the scope of the medium of claim 20.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120054491 A1: Various embodiments of systems and methods for re-authentication in client-server communications are described herein. A composite key is constructed by cryptographic hashing of a master key and a user key. A payload is constructed using a user identifier and a validity parameter. The payload is then encrypted using the composite key. A token is constructed by combining the encrypted payload, the user identifier, and a master key identifier. The constructed token is transmitted to the client system. To establish a subsequent session, the token is received at the server from the client system for re-authentication. The server validates the received token and establishes the subsequent session if the token is validated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685